556 So.2d 487 (1990)
Ronald John SPERA, Appellant,
v.
STATE of Florida, Appellee.
No. 89-01150.
District Court of Appeal of Florida, Second District.
February 2, 1990.
*488 James Marion Moorman, Public Defender, and Andrea Steffen, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Peggy A. Quince, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Appellant was convicted of grand theft. As part of his sentence the trial court suspended the appellant's driver's license for ten years. This is not the type of crime for which the trial court is authorized to suspend a driver's license. However, because a motor vehicle was involved in the felony, the trial court may forward the record of the conviction and the factual basis showing the use of the motor vehicle in the commission of the felony to the Department of Highway Safety and Motor Vehicles.[1] Upon receipt of such record, the Department must revoke the license of the operator. See § 322.26(3), Fla. Stat. (1987) and Mandile v. State, 547 So.2d 1062 (Fla. 2d DCA 1989).
We, therefore, vacate that portion of the appellant's sentence suspending his driver's license and remand for further proceedings consistent with this opinion. Otherwise, affirmed.
FRANK, A.C.J., and THREADGILL and PATTERSON, JJ., concur.
NOTES
[1]  In Travis v. State, 549 So.2d 737 (Fla. 2d DCA 1989), it was stated that the trial court could recommend the revocation of a driver's license upon commission of a felony in which a motor vehicle is used pursuant to section 322.27(2), Florida Statutes (1987), "upon direction of the court, when the court feels that the seriousness of the offense and the circumstances surrounding the conviction warrant the suspension of the licensee's driver's privilege." However, a close reading of that statute discloses that section 322.27(2) applies solely to suspensions for offenses under the Motor Vehicles Statutes. In contrast, judicial recommendations to the Department of Highway Safety and Motor Vehicles for revocations or suspensions of drivers' licenses for commission of a felony in which a motor vehicle was used is covered by section 377.27(1)(a) and section 322.26(3), which do not require a finding of the seriousness of the offense and the circumstances surrounding the conviction.